Citation Nr: 1226038	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-49 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased (compensable) disability rating for postural tremors associated with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1973.

The matter of entitlement to a TDIU comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record. 
Communication received from the Veteran during this hearing represents a Notice of Disagreement (NOD) with the assigned initial (noncompensable) rating for the service-connected postural tremors.  The filing of an NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO has not yet had the opportunity to issue a Statement of the Case (SOC) regarding this issue.  38 C.F.R. § 19.26 (2011).  The United States Court of Appeals for Veterans Claims has held that, where the record contains an NOD as to an issue, but no SOC, the issue must be remanded to the RO to issue an SOC and to provide the veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to an increased (compensable) disability rating for postural tremors associated with PTSD is addressed in the REMAND portion of this document.


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected disabilities is 70 percent and the rating for his posttraumatic stress disorder is 70 percent. 

2.  The Veteran is unable to maintain any form of substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.          §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  Disabilities of common etiology will be considered one disability for the purpose of determining whether the Veteran has a single disability ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  
	
The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Analysis

In his claim for a TDIU, the Veteran reported that he had a high school education and work experience in construction, and that he last worked in 2008.

Service connection is in effect for the following disabilities: PTSD, rated as 70 percent disabling and postural tremors associated with PTSD, rated as 0 percent disabling.  The combined rating for the service-connected disabilities is 70 percent.  The Veteran has met the minimum schedular criteria for the assignment of a TDIU throughout the period of this claim.

The Veteran asserts that he last worked in 2008 due to his PTSD.  He also testified before the undersigned that he was having problems with balance and falling at his last job, the tremors making him unable to work. 

The Board has considered all of the evidence pertaining to the severity of the service-connected disabilities.  The medical evidence specifically addressing the question before the Board includes reports of VA compensation and pension (C&P) examinations in March and August 2008, a letter from Dr. T.S., M.D., in June 2008; a private examination report in March 2009; and reports of VA C&P examinations in January and April 2011.  

In the March 2008 VA examination report, the Veteran reported working in construction less than 40 hours a week due to his symptoms of PTSD.  It was noted that he was partially unemployable due to severe anger outbursts, chronic anxiety, and inability to manage his anxiety under pressure with other individuals or superiors.  The VA examiner concluded that the Veteran had partial incapacitation and partial unemployability due to PTSD.

Dr. T.S. submitted a statement in June 2008 in which it was noted that the Veteran had been in treatment since August 2006.  The doctor stated that based on reports from other doctors, as well as his own visits with the Veteran, that it was his opinion that the Veteran was unable to continue working safely in his present condition and was likely not employable; the latter due to PTSD, chronic.

In the August 2008 VA examination report, the Veteran reported that he stopped working in July 2008 after receiving the aforementioned letter from Dr. T.S.  He noted problems at work related to PTSD symptoms and reported "falling a lot".  He reported falling two to three times a day, causing co-workers to fear for his safety and limit what duties he was permitted to perform.  The VA examiner opined that while the Veteran exhibited occupational impairment, he was not assessed to be totally occupationally impaired and was not assessed to be unemployable due solely to symptoms of PTSD and associated depression.

The Veteran submitted a private examination report in March 2009 in which the private psychologist opined that the Veteran lacked the education and training necessary to obtain viable employment within the sedentary or light physical demand levels, and he did not appear to be an appropriate candidate for participation in any type of retraining program at that time; moreover, the Veteran's deteriorating physical health and his current levels of psychological distress rendered him disabled and incapable of maintaining employment or performing any type of work-related activities on a reliable basis.

In the January 2011 VA examination report, the Veteran reported that he stopped working in 2008 because he was falling at work several times per day.  The VA examiner noted that the Veteran reported increased impairment associated with physical functioning, which was outside the scope of the examination; and opined that there was no evidence of unemployability as the Veteran reported moderate symptoms of PTSD and moderate functional impairment.

In the April 2011 VA examination report, the Veteran reported that he quit work in 2008 due to falls and poor balance.  The VA examiner diagnosed postural tremors associated with PTSD.  (The RO granted entitlement to service connection for postural tremors associated with PTSD in August 2011.)

The Board also notes that the Veteran submitted five lay statements from former co-workers, generally attesting to the Veteran not being able to work safely due to problems with his balance.

The Board notes that while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the opinions provided by the March and August 2008 and January 2011 VA examiners are not persuasive.  In this regard, the Board notes that the VA examiners appeared to disregard the Veteran's reports of falling on the job, creating a safety hazard, or the examinations were limited to his PTSD symptoms and impairment.  As discussed above, the Veteran is service-connected for postural tremors associated with PTSD.  Moreover, the Board has found the Veteran's statements, testimony from his spouse, and lay statements from his former co-workers that he is unable to work due to his service-connected disabilities to be credible.  

In light of the medical evidence documenting the severity of his service-connected disabilities, and the Veteran's limited education and occupational background, the Board finds that the Veteran's service-connected disabilities alone are enough to render him unable to obtain and maintain any form of substantially gainful employment.  Thus, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria governing the award of monetary benefits.


REMAND

As previously discussed, in an April 2012 hearing, the Veteran expressed his disagreement with the initial rating assigned for the service-connected postural tremors associated with PTSD.  Therefore, a Statement of the Case as to this matter must be furnished to the Veteran.  See Pond, supra.; Manlicon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish a fully responsive Statement of the Case as to the issue of entitlement to an increased (compensable) disability rating for postural tremors associated with PTSD to the Veteran and his representative.  The Veteran should be notified of the requirements for perfecting his appeal with respect to this matter. 

2.  If the Veteran perfects an appeal with respect to this issue, ensure that any indicated development is completed before the case is returned to the Board.

By this remand the Board intimates no opinion as to any final outcome warranted.  The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


